Judgment and order affirmed, with costs. All concur, except Taylor, J., who dissents and votes for reversal and for granting a new trial on the ground that the finding that plaintiff was free from contributory negligence is against the weight of the evidence; and Larkin, J., not voting. (The judgment is for plaintiff in an action for damages for personal injuries and for property damage to plaintiff’s truck. The order denies a motion for a new trial.) Present — Cunning-ham, P. J., Taylor, - Dowling, McCum and Larkin, JJ.